Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 2015/0165917).
Regarding claim 1, Roberts discloses and implies a power feed system (Figures 1-9) comprising: a plurality of vehicles (EV1-EV3) each including a power storage that is externally power feedable; and a power feed controller (charge control) that controls the plurality of vehicles to successively carry out external power feed in a relayed manner (paragraph[0037]), the plurality of vehicles including a first vehicle (EV1) and a second vehicle (EV2), wherein in passing on external power feed in 
Regarding claim 9, Roberts discloses and implies a power feed system (Figures 1-9) further comprising a power grid (paragraph [0004]) that is electrically connectable to each of the plurality of vehicles, wherein electric power output from each of the plurality of vehicles in external power feed in the relayed manner is supplied to the power grid, and while the power feed controller is carrying out external power feed in the relayed manner, the power feed controller controls at least one of the plurality of vehicles to set electric power supplied to the power grid to the target electric power (paragraphs [0004]-[0020], [0037]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts.
Regarding claim 2, Roberts discloses a power feed system (Figures 1-9) except wherein in passing on external power feed in the relayed manner from the first vehicle to the second vehicle, the power feed controller decreases electric power fed from the first vehicle at a first rate and increases electric power fed from the second vehicle at a second rate, and each of the first rate and the second rate is equal to or lower than 3 kW/second on average from start until end of the overlapping period.  As well known in the art, such power rating is used in EV power transfer system and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 3, Roberts discloses a power feed system (Figures 1-9) except wherein when external power feed in the relayed manner by 
Regarding claim 4, Roberts discloses a power feed system (Figures 1-9) except wherein when the first vehicle quits external power feed earlier than scheduled, the power feed controller passes on external power feed in the relayed manner from the first vehicle to the third vehicle and then to the second vehicle by controlling the third vehicle to carry out external power feed.  Such scheme is common sense in choosing and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 5, Roberts discloses a power feed system (Figures 1-9) except comprising an input apparatus that accepts an operation from a user, wherein when the user performs a prescribed operation onto the input apparatus while the first vehicle is carrying out external power feed, the first vehicle transmits a prescribed signal to the power feed controller and thereafter stops external power feed that the first vehicle is carrying out, and when the power feed controller receives the prescribed signal from the first vehicle, the power feed controller starts external power feed by the third vehicle before external power feed that is being carried out by the first  is stopped.  Such scheme is common sense in choosing and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 6, Roberts discloses a power feed system (Figures 1-9) except wherein when the first vehicle quits external power feed earlier than scheduled, the power feed controller passes on external power feed in the relayed manner from the first vehicle to the second vehicle with the overlapping period being interposed, by starting external power feed by the second vehicle earlier than scheduled.  Such scheme is common sense in choosing and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 7, Roberts discloses a power feed system (Figures 1-9) except wherein the power feed controller controls a length of the overlapping period based on a time period required for the power feed controller to communicate with each of the first vehicle and the second vehicle.  Such scheme is well known in the art and therefore, it would have been obvious to one of ordinary skill in the art.
Regarding claim 8, Roberts discloses a power feed system (Figures 1-9) except wherein when the power feed controller senses difference of the total electric power from the target electric power during the overlapping period, the power feed controller changes feed power of at least one of the  target electric power.  Such scheme is well known in the art and therefore, it would have been obvious to one of ordinary skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/998,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH CHANG/Primary Examiner, Art Unit 2849